TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-97-00190-CV





Ex Parte:  Keith Jackson, Relator






HABEAS CORPUS PROCEEDING FROM COMAL COUNTY




O R D E R

PER CURIAM

	Keith Jackson filed his motion for leave to file petition and petition for writ of
habeas corpus on April 4, 1997, seeking discharge from the custody of the sheriff of Comal
County.  After granting the motion for leave to file the petition and reviewing the filed petition,
we conclude that the writ should not issue as requested.  The petition for writ of habeas corpus
is denied.
	It is so ordered this 8th day of April 1997.



Before Chief Justice Carroll, Justices Aboussie and Jones

Do Not Publish